           Case 1-18-12881-bhl                             Doc 39           Filed 12/26/18 Entered 12/26/18 15:48:17                    Desc Main
                                                                            Document     Page 1 of 3
                             UNITED STATES BANKRUPTCY COURT, WESTERN DISTRICT OF WISCONSIN
                                                         www.wiwb.uscourts.gov
                                        CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                       Original Plan
                          Second       Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                       Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

 DEBTOR: Richard Allen Wirtala                                             JOINT DEBTOR: Rachel Lora Wirtala                 CASE NO.:     1-18-12881
 SS#: xxx-xx-5509                                                          SS#: xxx-xx-1300
I.           NOTICES

             Changes from first two plans are in Italics.
             To Debtors:               Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended
                                       plans and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk
                                       pursuant to Local Rules 3015-1, 3015-2, and 3015-3.
             To Creditors:             Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your
                                       claim may be reduced, modified or eliminated.
             To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must
                             check one box on each line listed below in this section to state whether the plan includes any of the
                             following:
 The valuation of a secured claim, set out in Section III, which may result in a     Included                Not included
 partial payment or no payment at all to the secured creditor
 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security           Included                 Not included
 interest, set out in Section III
 Nonstandard provisions, set out in Section VIII                                     Included                 Not included
          TO ALL PARTIES:
          Unless otherwise provided for in this plan, the Trustee shall disburse payments in the following order: administrative
          expenses including trustee and attorney fees, secured claims, priority claims, general unsecured claims.
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE
             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including
                trustee's fees beginning 30 days from the filing/conversion date. Debtor(s) will make payments by employer wage order,
                unless otherwise specified herein. The payments must be made for the Applicable Commitment Period, either 36 or 60
                months, or for a shorter period that is sufficient to pay allowed nonpriority unsecured claims in full.
                 1. $ 704.37 for 60 months; First Plan had 685.52 for 60 months 1st Amended Plan had 682.62 for 60 months;
             The total amount of estimated payments to the trustee: $42,262.20
             First plan had $41,131.20. 1st Amended Plan had $40,957.20
             $325.09 to be paid from the Debtor Husbands biweekly paychecks.
             First Plan had $316.39 bi-weekly 1st Amended Plan had $315.06 bi-weekly.
             B. DEBTOR(S)' ATTORNEY'S FEE:                                             NONE          PRO BONO
 Total Fees: $1,500.00                                     Total Paid: $1,500.00                         Balance Due:     $0.00
 Payable                                                 /month (Months          to                  )
III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:                                          NONE
[Retain Liens pursuant to 11 U.S.C. §1325(a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 1       Creditor:          One Main Financial
         Address:                                                    Arrearage/Payoff on Petition Date $5,382.71 First Plan had $4100.00
                                                                     Regular Payment        $107.07 /month (Months 1 to 58) with Interest of 6%
                                                                     (Maintain)             1st amended Plan had $110.48 /month (Months 4 to 60) with
                                                                                            6% interest. First Plan had $83.83 with 6% interest
                                                                     Arrears Payment (Cure) 0.00 /month (Months 0 to 0)
 Account No.:
 Other:
LF-31                                                                                  Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 1-18-12881-bhl                             Doc 39           Filed 12/26/18 Entered 12/26/18 15:48:17                      Desc Main
                                                                              Document     Page 2 of 3
                                                                                                                              Debtor(s): Richard Allen Wirtala
                                                                                                                  Rachel Lora Wirtala Case number: 1-18-12881
     Real Property                                                                               Check one below for Real Property:
              Principal Residence                                                                  Escrow is included in the regular payments
              Other Real Property                                                                  The debtor(s) will pay     taxes    insurance directly
   Address of Collateral:

      Personal Property/Vehicle
    Description of Collateral:  2004 GMC Envoy 166,000 miles




   2       Creditor:          Prestige Financial Services
           Address:                                                    Arrearage/Payoff on Petition Date $25,766.78 First Plan had $25,000.00
                                                                       Regular Payment        $512.53 /month (Months 1 to 58)with Interest of 6%
                                                                       (Maintain)             1st Amended Plan had $528.86 a month (Months 4 - 60)
                                                                                              First Plan had $529.45 /month with 6% interest
                                                                       Arrears Payment (Cure) 0.00 /month (Months 0 to 0)
   Account No.:
   Other:
     Real Property                                                                               Check one below for Real Property:
              Principal Residence                                                                  Escrow is included in the regular payments
              Other Real Property                                                                  The debtor(s) will pay     taxes    insurance directly
   Address of Collateral:

      Personal Property/Vehicle
    Description of Collateral:  2016 Chevy Traverse 89,000 miles



               B. VALUATION OF COLLATERAL:       NONE
                  IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                  SECURING YOUR CLAIM IN THE AMOUNT INDICATED, A SEPARATE MOTION WILL ALSO BE SERVED
                  UPON YOU PURSUANT TO BR 7004 AND LR 3015-1.
               C. LIEN AVOIDANCE                              NONE

               D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall ot
                  receive a distribution from the Chapter 13 Trustee.
                          NONE
                          The debtor(s) elect to surrender to each secured creditor listed below the collateral that secures the creditor's claim.
                         The debtor(s) request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s)
                         and in rem and in personam as to any codebtor(s) as to these creditors.
                          Other:

E. DIRECT PAYMENTS:
                           NONE
  IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. §1322(a)(4)]
               A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                                       NONE
   Name:      Filing Fee
   Payment Address:
   Total Due:     $310.00
   Payable     310.00 Month 1




  Local Form 3015-1.1 12/01/2017                                                   Page 2 of 3
  Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 1-18-12881-bhl                             Doc 39      Filed 12/26/18 Entered 12/26/18 15:48:17                        Desc Main
                                                                       Document     Page 3 of 3
                                                                                                                         Debtor(s): Richard Allen Wirtala
                                                                                                             Rachel Lora Wirtala Case number: 1-18-12881
             B. PRIORITY TAX CLAIMS:                                 NONE
 Total Due:   $1,788.90                 Total Payment $1,788.90
 Payable    $521.06 in Month 58, $633.33 in Month 59 and
                   $633.91 in Month 60. 1st Amended Plan had 596.30
                   /month. 1st Plan had: As determined by the Chapter
                   13 Trustee's office.


             C. DOMESTIC SUPPORT OBLIGATION(S):                                       NONE       CURRENT AND PAID OUTSIDE

             D. OTHER:                    NONE

V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
             A. Pay                                   /month
   X         Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
             B. If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
             C. SEPARATELY CLASSIFIED:                                NONE

VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay
             relief in this section shall not receive a distribution from the Chapter 13 Trustee.
                       NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                      NONE
                  The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on
                 an annual basis during the pendency of this case. The debtor(s) will not provide tax returns unless requested by any
                 interested party pursuant to 11 USC 521. If returns are requested, the debtor(s) hereby acknowledge that the deadline
                 for providing the Trustee with their filed tax returns is on or before May 15 of each year the case pending.
VIII.        NON-STANDARD PLAN PROVISIONS:                                    NONE

                   PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.
 /s/ Richard Allen Wirtala                            Debtor         Dec.26, 2018          /s/ Rachel Lora Wirtala      Joint Debtor     Dec. 26, 2018
 Richard Allen Wirtala                                               Date                  Rachel Lora Wirtala                           Date

 /s/ John W. Jokela                                                                                 December 26, 2018
 John W. Jokela 1014121                                                                             Date
 Attorney with permission to sign on Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.




Local Form 3015-1.1 12/01/2017                                               Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
